SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

807
CA 11-01934
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


KATHLEEN E. ANDRESS, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

TERRANCE A. ANDRESS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LABIN & BUFFOMANTE, WILLIAMSVILLE (CLAYTON J. LENHARDT OF COUNSEL),
FOR DEFENDANT-APPELLANT.

ZARCONE ASSOCIATES, PLLC, GETZVILLE (KELLY V. ZARCONE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Erie County
(Tracey A. Bannister, J.), entered May 2, 2011. The amended order
distributed the vested retirement benefits of plaintiff.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Andress v Andress ([appeal No. 1] ___ AD3d
___ [July 6, 2012]).




Entered:    July 6, 2012                        Frances E. Cafarell
                                                Clerk of the Court